ITEMID: 001-93875
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF TERESHCHENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Stanislav Shevchuk;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1949 and lives in the town of Zhovti Vody, Ukraine.
5. The applicant and her husband worked for a State company, open joint stock company Electrongaz, (“the company”). By two separate judgments of 12 May 1999, the Zheltovodsky Court awarded the applicant and her husband 3,465.53 and 659.45 Ukrainian hryvnas (UAH) respectively. On 10 October 2003 the applicant’s husband died. The applicant inherited the award against the company made by the court in his favour.
6. In a letter of 3 January 2008 the applicant reported that both judgments had been enforced in full in May 2007.
7. The relevant domestic law regarding enforcement of court decisions is summarised in the judgment of Voytenko v. Ukraine (no. 18966/02, §§ 20-25, 29 June 2004).
VIOLATED_ARTICLES: P1
VIOLATED_PARAGRAPHS: P1-1
